UNITED sTATEs DISTRICT CoURT ‘*‘ »~.   
FoR THE DISTRICT oF CoLUMBIA

JAMES REEDOl\/l, : ;a_~.  ¢. ..

Plaintiff, :
v.  Civil Action No.   1

SABRA A. CRAPPELL, et al.,

Defendants.

MEMORANDUM OPINION

This matter is before the Court on plaintiffs application to proceed in forma pauperis and
her pro se complaint. For the reasons stated below, the Court will grant the application and
dismiss the complaint.

"Article 111 of the United States Constitution limits the judicial power to deciding ‘Cases
and Controversies."’ Irz re Navy Chaplaincy, 534 F.3d 756, 759 (D.C. Cir. 2008) (quoting U.S.
CONST. art. Ill, § 2), cert. dem`ed, _ U.S. _, 129 S. Ct. 1918 (2009). A party has standing for
purposes of Article 111 if his claims "spring from an ‘injury in fact’ -- an invasion of a legally
protected interest that is ‘concrete and particularized,’ ‘actual or imminent’ and ‘fairly traceable’
to the challenged act of the defendant, and likely to be redressed by a favorable decision in the
federal court." Navegar, ]rzc. v. United Stales, 103 F.3d 994, 998 (D.C. Cir. 1997) (quoting Lujan
v. Defenders of Wz`ldlzfe, 504 U.S. 555, 560-61 (1992)). Standing may be denied to a litigant who
seeks to assert the rights of a third party. Navegar, 103 F.3d at 998. In the instant action,
plaintiff appears to assert the rights of his brother, Robert Reedom, who allegedly was injured

severely in an accident on April 24, 2012. Plaintiff has no standing to assert claims on his

brother’s behalf, and, therefore, the complaint must be dismissed. An Order is issued separately.

United States District Judge

DATE;? 6 /